.   _   -.


,

                                                                GENERAL

                                        ACRTIS.     TEXAS       76711




                                                  September     12, 1973


            The Honorable Russell  Cummings                       Opinion    No.   H-   98
            Executive   Director
            Texas Mass Transportation  Commission                 Re:   Interpretation  of $ 3(e)
            1013 San Jacinto                                            of~senate Bill 642, 63rd
            Austin,   Texas 78701                                       Legislature,   as to whether
                                                                        governing body of a piin-
                                                                        cipal city or the Rapid
                                                                        Transit Authority is to
            Dear   Mr.   Cummings:                                      submit plan for review

                   Your letter requesting our opinion is directed to a ‘question concern-
            ing the procedure    for the creation of a Rapid Transit Authority pursuant
            to Senate Bill 642 of the 63rd Legislature       (Acts 1973, 63rd Leg.,    ch. 141,
            p. 302).   This statute will be codified as Article 1118x, Vernon’s       Texas
            Civil Statutes.    Generally  it authorizes   the creation and organization    in
            metropolitan    areas of rapid transit authorities.      Their creation is governed
            by § 3 which requires    the governing body of a metropolitan       area, either on
            its own motion or upon being presented with a petition signed by not less
            than 5,000 qualified voters,     to institute proceedings    to create such an
            authority.   The first step required is the adoption of an ordinance or reso-
            lution fixing     a time and place for a public hearing        on the proposal.   [F 3(a)]

                    Subsection   (b) of § 3 requires that notice of such hearing be published.
            Subsection    (c) relates to the conduct of the hearing.       Subsection  (d) provides
            that if, after such hearing,      the governing body of the principal city finds that
            the creation of the system would be of benefit&c.,           it shall adopt an ordinance
            creating the authority and prescribing        its boundaries.

                   Finally,     Subsection   (e) provides:

                                   “After such hearing by the governing body of
                            such authority,   the said authority shall submit the
                            proposed plan to the governor’s     interagency trans-
                            portation council for their review and comment. ”
                            (emphasis    added)




                                                     p.   447
The Honorable   Russell   Cummings,        page 2   (H-98)




      Your question   to us is:

                   ISince the ‘governing  body of such authority’
            has not held any ‘such hearing, ’ is it the intent of
            this subsection to direct the governing body of the
            principal city rather than the governing body of
            authority to submit the plan to the Governor’s
            Interagency   Council for review and comment? ”

      In construing  the statutes it is always       our purpose to so construe them
as to give effect to the Legislature’s  intent.       State v. Jackson,  376 S.W.2d
341 (Tex. 1964); Calvert v. British-American           Oil Producing Co.,   397 S.W.2d
839 (Tex. 1966).

       Normally,    unambiguous  language will be interpreted literally.            However,
as it is stated in 53 Tex. Jur. 2d. Statutes, $140, p. 203, with ample              support
in the authorities:

                     “It is not the function of the judiciary to correct
             legislative   errors,   mistakes,   or omissions.    If the
             language of a statute is plain, a court will not eliminate
             or supply a word or clause on the supposition that it was
             included or omitted by inadvertence.         But obvious errors
             or mistakes     of a clerical,  grammatical,    or typographical
             nature may be disregarded.        . . .” (emphasis added)

      To that extent, where necessary,   courts may add or delete language.
Sweeny Hospital District v. Carr,   378 S.W.2d 43 (Tex. 1964); State v.
Shoppers World Inc.,   380 S.W.2d 107 (Tex. 1964).

       As we read Subsection      (e) of S 3 it is clear     that the Legislature   intended
that it read:

                    “After such hearing by the governing body of
             such principal city, the principal  city shall submit
             the proposed plan to the governor’s    interagency
             transportation  council for their review and comment.             ”




                                      p.   448
    .   -,    .




I




             The Honorable    Russell   Cummings,     page 3     (H-98)




                    Any other construction     would be meaningless    in view of the fact
             that at the time to which reference     is made, i.e.,  “After such hearing, ”
             the “proposed plan” is the plan of the principal city to create an autho-
             rity.   The authority,  if it is even in existence at that time, will have
             no plan.   The purpose of the notice is to secure the assistance        of the
             council in organizing   the authority and formulating    its plan.     We should
             not adopt a construction    of a statute which would result in an absurdity.
             State Highway Department       v. Gorham,    162 S.W.2d 934 (Tex. 1942);
             Dovalina v. Albert,    409 S.W.2d 616 (Tex. Civ. App.,     Amarillo,    1966,
             err. ref.,  n. r. e.)

                    Further,   as we substitute “principal city” for “authority” in one
             place in the subsection,   it is our opinion that “said authority” elsewhere
             in the subsection   should likewise refer to the same governmental     body,
             i. e., the city.

                    We therefore    answer   your question that the notice to be given          to
             the Governor’s   Interagency     Council should come from the governing             body
             of the principal city.

                                                    SUMMARY

                                Section 3(e) of Senate Bill 642, 63rd Legislature,
                         .should be read to require that notice of a proposed plan
                          for a Rapid Transit Authority shall be furnished to the
                          Governor’s   Interagency  Transportation Council by the
                          governing body of the principal city rather than by the
                          governing body of the authority.

                                                               Very   truly yours,




                                                             Attorney     General    of Texas




                                                    p. 449
The Honorable   Russell   Cummings,        page 4   (H-98)




APPROPED:




u I                          1
DhfiD  M. KENDALL,        Choirman
Opinion Committee




                                      p.    450